DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by applicant on 4/15/2022
Claims 1-6 are still pending
Response to Arguments
Applicant’s arguments, see pages 1-7, filed 4/15/2022, with respect to rejection(s) of claim(s) 1-6 under USC 103 have been fully considered and are persuasive.  The rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Objections
Claim 6 is objected to because of the following informalities: The claim has been objected for having an incorrect status. The correct status should be “previously presented”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao; Xiaochu et al. (United States Patent #US 10465509; hereinafter Yao) in view of Alft; Kevin L. (United States Patent #US 6315062; hereinafter Alft).
Regarding claim 1, Yao teaches A measuring apparatus (col.15 line 7 disclose sensor arrays as measuring apparatuses) that is to be disposed in an excavation section (col.14 line 12 and fig.5d shows excavation section formed by earth formation 573) of an underground excavator (fig.5d and col.14 line 10 disclose logging tool 575 as underground excavator), the measuring apparatus comprising: 
a first measurement module that includes a triaxial first accelerometer and a triaxial first magnetometer for performing highly-accurate measurement (col.15 lines 6-10 and fig.5d teach pads 578 comprising a package of triaxial accelerometers and triaxial magnetometers which include 1st triaxial accelerometer and 1st triaxial magnetometer); 
a second measurement module that includes a triaxial second accelerometer and a triaxial second magnetometer for performing measurement during excavation (col.15 lines 6-10 and fig.5d teach pads 578 comprising a package of triaxial accelerometers and triaxial magnetometers which include 2nd triaxial accelerometer and 2nd triaxial magnetometer; col 14 line 21-25 and fig.5d teach performing measurements during excavation by taking measurements indicative of a parameter of interest of the earth formation); and 
an information processor that controls (col.7 ln 58 – col.8 ln 1-7 teach processor 17 to be within surface control 65 of tool 100) the first measurement module and the second measurement module and obtains a position and an attitude (col.1 line 34-39 teach position and borehole tubulars as attitude) of the excavation section based on output data of the first measurement module or the second measurement module (col.7 line 58-61 teaches using control system based output data of sensors, which could be the sensors on pads 578 according to col.14 lines 11-12 which states logging system 100 to be disposed on carrier 571).
 Yao fails to teach wherein the second accelerometer and the second magnetometer are MEMS sensors.
Alft does teach wherein the second accelerometer and the second magnetometer are MEMS sensors (col.9 lines 30-31 teaches a MEMS accelerometer; col.9 line 36-40 teaches a MEMS magnetometer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified Yao to include the teachings of Alft; which would provide an improved system for controlling an underground boring tool as disclosed by Alft (col.3 lines 6-7).

Regarding claim 2, Yao in view of Alft teaches the measuring apparatus according to Claim 1, wherein the information processor corrects an error of output data of the second measurement module based on output data of the first measurement module (Alft col.34 lines 44-59 teach a re-calibration unit which eliminates errors; col.14 lines 63-65 teach re-calibration unit operating based on output data of the sensors).

Regarding claim 3, Yao in view of Alft teaches the measuring apparatus according to Claim 1, wherein the information processor corrects calibration data for the second measurement module based on output data of the first measurement module (Alft col.34 lines 44-59 teach a re-calibration unit which eliminates errors; col.14 lines 63-65 teach re-calibration unit operating based on output data of the sensors).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Alft further in view of FORTIER PAUL J (International Patent Publication # WO 2016130804; translation provided by the examiner; hereinafter Fortier).
Regarding claim 4, Yao in view of Alft teaches the measuring apparatus according to Claim 1, but fails to teach wherein the information processor has a function of turning off power supply of the first measurement module.
Fortier does teach wherein the information processor has a function of turning off power supply of the first measurement module (Pg.2 lines 25-27 teach a function of turning off power supply to sensor system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified Yao in view of Alft to include the teachings of Fortier; which would provide an embodiment for a roadway sub-surface sensing system as disclosed by Fortier (pg.1 lines 30 – pg.2 lines 1-2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Alft further in view of Rasmussen; Donald Edgar et al. (United States Patent # US 3987667; hereinafter Rasmussen)
Regarding claim 5, Yao in view of Alft teaches the measuring apparatus according to Claim 1, but fails to teach wherein the measuring apparatus is supplied with power from a battery disposed in the excavation section of the underground excavator.
Rasmussen does teach wherein the measuring apparatus is supplied with power from a battery disposed in the excavation section of the underground excavator (fig.1 and col.5 lines 54-55 teach batteries in compartment 34 and 36 which is disposed in the excavation section).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified Yao in view of Alft to include the teachings of Rasmussen; which would provide a more power-efficient excavator as disclosed by Rasmussen (col.6 lines 60-64).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Alft further in view of Lingle; Joseph F. et al. (United States Patent Application # US 20140318236; hereinafter Lingle).
Regarding claim 6, Yao in view of Alft teaches the measuring apparatus according to Claim 1, but fails to teach wherein the information processor turns off power supply of the first measurement module before the start of excavation.
Lingle does teach wherein the information processor turns off power supply of the first measurement module before the start of excavation (par.38-40 teaches turning off power supply before the start of an excavation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified Yao in view of Alft to include the teachings of Lingle; which would provide a sensing system in a rotatable driveling component of an excavator that is capable of conserving battery power as disclosed by Lingle(par.38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
United States Patent #5585726- Chau; Albert W. is an electronic guidance system and method for locating a discrete in-ground boring device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858